The judgment of the Supreme Court was entered
Per Curiam.
We find nothing to correct in the taxation of the costs below, at the instance of this appellant. The fee-bill in equity, adopted in Philadelphia in 1844, was not extended by any law to the other parts of the state. It was not until 1857 the equity jurisdiction was extended to the remainder of the state. The act declared that the Courts of Common Pleas in the several counties, in addition to the powers and jurisdictions then vested in them, should have “ the same chancery powers and jurisdictions which were then by law vested in the Court of Common Pleas or District Court of the city and county of Philadelphia.” This did not carry the rules of these courts into other counties, but merely the same powers and jurisdictions, among which was the *240power under the general law to make rules of court regulating the taking of fees. The Supreme Court, by virtue of its powers, made a set of rules in equity to govern in the courts of' the state, and in 1864, express power was conferred by the act of that year upon the Court of Common Pleas to establish “ a tariff of fees and costs in equity proceedings and cases.” The rules so adopted by the Supreme Court and several Common Pleas govern.
Taxation affirmed.